DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being obvious over Shimada et al (US 2016/0259155). 
Regarding Claim 1: Shimada teaches a zoom lens (fig 1) comprising, in order from an object side to an image side: only five lens groups (fig 1) consisting of a first lens group having a positive refractive power (G1), a second lens group having a negative refractive power (G2), a third lens group having a positive refractive power (G3), a fourth lens group having a positive refractive power (G4), and a fifth lens group having a positive refractive power (G5) as lens groups (¶6), wherein during zooming the first lens group and the fifth lens group are fixed with respect to an image surface (¶6) and the second, third, and fourth lens groups are moved along an optical axis by changing intervals with an adjacent lens group (¶6), the second lens group includes a negative lens closest to the object side (L21) and overlaps the conditional expression range 0.6 < f2/f21 < 0.9 (0.31 <f2/f21 < 0.7, ¶6).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding Claim 5: Shimada discloses the invention as described in Claim 1 and further satisfies 0.4 < f4/f3 < 1 (0.59, table 1).
Regarding Claim 13: Shimada discloses the invention as described in Claim 1 and further teaches an overlapping range with 0.68 <f2/f21 <0.8 (0.31 <f2/f21 < 0.7, ¶6).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding Claim 16: Shimada discloses the invention as described in Claim 5 and further satisfies 0.45 < f4/f3 < 0.65 (0.59, table 1).
Regarding Claim 20: Shimada discloses the invention as described in Claim 1 and further teaches a zoom lens according to claim 1 (¶2).  

Allowable Subject Matter
Claims 2-4, 6-12, 14-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches a five lens group system with a positive, negative, positive, positive, positive structure where the first and fifth are fixed during zooming and the second group moves and contains a negative lens closest to the object side the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 2-4, 6-12, 14-15, and 17-19 including satisfying the conditional expressions, having an aspheric surface on the image side of the negative lens of the second lens group, or having the second lens group and a combined third and fourth lens group pass through a point where the lateral magnification is -1 at the same time, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda et al (US 2020/0004000) teaches the structure of claim 1 (fig 1) but does not meet the conditional expression (table 1, 0.54).  Ikeda does teach the fifth group containing a stop (St) and a vibration proof lens group (G5A).  Yoshimi et al (US 2014/0204252) also teaches the claimed structure (figs 1, 3, 5, and 7) but none of the embodiments satisfy the conditional expression of Claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/19/22